BLD-191                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 21-1257
                                      ___________

                            UNITED STATES OF AMERICA

                                             v.


                     MAURICE NICHOLS, a/k/a Michael Peterson,
                                                     Appellant
                      ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                       (E.D. Pa. Criminal No. 2:09-cr-00730-001)
                     District Judge: Honorable Michael M. Baylson
                      ____________________________________

                 Submitted on Appellee’s Motion for Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     June 3, 2021
              Before: AMBRO, SHWARTZ and PORTER, Circuit Judges

                              (Opinion filed: June 10, 2021)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

Pro se appellant Maurice Nichols appeals from the District Court’s denial of his motion



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                             1
for compassionate release. The Government has filed a motion for summary action. For

the reasons that follow, we grant the Government’s motion and will summarily affirm the

District Court’s judgment.

In 2011, Nichols pleaded guilty in the District Court for the Eastern District of

Pennsylvania to a narcotics offense. He was sentenced to a term of 210 months’

imprisonment, followed by a term of supervised release. His sentence was based in part

on his past criminal history, including several narcotics offenses. Nichols appealed, and

we affirmed. See United States v. Nichols, 486 F. App’x 244, 245 (3d Cir. 2012) (non-

precedential).

In September 2020, Nichols filed a motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i).1 He argued that the District Court should resentence and release him

because his prison had a high rate of COVID-19 infections that compromised his health,

it was impossible to properly socially distance in prison, and, at that time, his prison had

been in lockdown for months. In a subsequent filing, Nichols briefly contended that

being a smoker and having a family history of heart disease raised his risk of severe

complications and death from COVID-19.2 He also argued that he had a high risk of

contracting COVID-19 based on conditions at his facility. Further, Nichols maintained

that he was not dangerous, that he had worked to better himself in prison, and that he was



1
  Nichols titled his motion as a motion for appointment of counsel; the District Court
construed it as a motion for compassionate release. We discern no error in that approach.
2
   Nichols did not identify any specific medical condition placing him at risk of serious
illness or complications from COVID-19.

                                              2
not at risk of recidivism.

In January 2021, the District Court denied his motion. The District Court, after

reviewing the entire record, concluded that Nichols had not shown that his health was

seriously endangered by the conditions at his prison. Further, the District Court noted his

substantial prior record of criminal conduct, including several serious narcotics violations

and an attempted escape in the course of an arrest. Nichols timely appealed, and the

Government has moved for summary affirmance.

We have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s order for

abuse of discretion. See United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020).

We may summarily affirm a district court’s decision “on any basis supported by the

record” if the appeal fails to present a substantial question. Murray v. Bledsoe, 650 F.3d

246, 247 (3d Cir. 2011) (per curiam).

We will grant the Government’s motion. The compassionate-release provision states that

a district court “may reduce the term of imprisonment” and “impose a term of probation

or supervised release” if it finds that “extraordinary and compelling reasons warrant such

a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). Before granting compassionate release, a

district court must consider “the factors set forth in [18 U.S.C. §] 3553(a) to the extent

that they are applicable.” Id. § 3582(c)(1)(A). Those factors include “the nature and

circumstances of the offense and the history and characteristics of the defendant,” id. §

3553(a)(1), and the need for the sentence “to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense”; “to afford

adequate deterrence to criminal conduct”; and “to protect the public from further crimes


                                              3
of the defendant,” id. § 3553(a)(2)(A)-(C).

We discern no abuse of discretion in the District Court’s decision to deny Nichols’

motion. The District Court acknowledged Nichols’ allegations of “very dangerous

conditions” at his prison and stated it had examined the entire record, including Nichols’

reply brief and attachments. Dist. Ct. Order at ECF p. 1. However, it concluded that the

record showed that Nichols had not been infected with COVID-19 and that the record did

not support a conclusion that his health was seriously endangered by conditions at his

prison. Further, the District Court reasonably indicated that Nichols’ serious and lengthy

criminal history, including the fact that he had previously attempted to escape from an

arresting officer, favored denying his request for compassionate release.

In sum, the District Court effectively applied the § 3582(c)(1)(A)(i) framework, and we

discern no error in its consideration of the relevant factors. We thus do not have “a

definite and firm conviction that [the District Court] committed a clear error of judgment

in the conclusion it reached upon a weighing of the relevant factors.” See Pawlowski,

967 F.3d at 330 (internal quotation marks and citation omitted). Further, we see no error

in the District Court’s denial of Nichols’ request for appointment of counsel. See Tabron

v. Grace, 6 F.3d 147, 158 (3d Cir. 1993).

Accordingly, we will summarily affirm the District Court’s judgment.3




3
    Nichols’ motion for appointment of counsel is denied. See Tabron, 6 F.3d at 155-56.

                                              4